976 F.2d 725
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James A. BUNCH, Jr., Plaintiff-Appellant,v.W. HARDY, Sheriff;  Tom Newburn, Defendants-Appellees,andChief Jailer TYREE;  David Beard, Defendants.James A. BUNCH, Jr., Plaintiff-Appellant,v.W. Hardy, Sheriff;  Chief Jailer Tyree;  David Beard, TomNewburn, Defendants-Appellees.
Nos. 92-6230, 92-6711.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 31, 1992Decided:  Sept. 17, 1992

Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CA-91-655-CRT-F)
James A. Bunch, Jr., Appellant Pro Se.
E.D.N.C.
AFFIRMED.
Before SPROUSE and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
James A. Bunch, Jr., seeks to appeal the district court's orders denying him leave to amend his 42 U.S.C. § 1983 (1988) complaint to reinstate the prosecutor as a defendant, assessing a partial filing fee, and dismissing the action for failure to pay the partial fee.  We find that the district court complied with the procedures approved in  Evans v. Croom, 650 F.2d 521 (4th Cir. 1981), cert. denied, 454 U.S. 1153 (1982) in assessing the partial filing fee.  Pursuant to 28 U.S.C. § 2106 (1988), however, we modify the district court's judgment to show that the dismissal for failure to pay the partial filing fee is without prejudice.  We also find that the district court did not abuse its discretion in denying leave to amend and dismissing with prejudice Bunch's claims against the prosecutor.   Imbler v. Pachtman, 424 U.S. 409 (1976).  Accordingly, we grant leave to proceed in forma pauperis and affirm the judgment of the district court as modified.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED